THE THIRTEENTH COURT OF APPEALS

                                   13-21-00358-CV


                                  Sandra Kay Boyd
                                         v.
                                Steven Michael Spann


                                  On Appeal from the
                    275th District Court of Hidalgo County, Texas
                        Trial Court Cause No. C-2493-21-E


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed. The Court orders the appeal

DISMISSED in accordance with its opinion. Costs of the appeal are adjudged against

appellant.

      We further order this decision certified below for observance.

April 28, 2022